 



Exhibit 10.3
FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT
     This First Amendment to Credit and Security Agreement (“First Amendment”)
is entered into as of January 31, 2008, by and among Synergetics, Inc., a
Missouri corporation, Synergetics USA, Inc., a Delaware corporation, Synergetics
Germany, GMBH, a German limited liability company, and Synergetics Italia, SRL,
an Italian limited liability company (individually, a “Borrower” and,
collectively, the “Borrowers”), and Regions Bank (“Lender”).
RECITALS
     A. Borrowers and Lender entered into a certain Credit and Security
Agreement dated as of June 20, 2007 (the “Existing Credit Agreement”).
     B. Borrowers and Lender desire to amend the Existing Credit Agreement as
hereinafter provided.
     C. The Existing Credit Agreement and this First Amendment constitute the
“Credit Agreement” from and after the effectiveness of this First Amendment.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrowers, and Lender agree as follows:
     1. Defined Terms. Each term used herein without definition or a
modification to definition shall have the same meaning as set forth in the
Existing Credit Agreement.
     2. Credit Agreement Amendments. The Existing Credit Agreement is hereby
amended as follows, effective upon fulfillment of conditions set forth in
Section 4 of this First Amendment:
     A. Section 1.2, entitled “Primary Definitions,” is hereby amended by
modifying the following definitions to read as follows in their entirety:
(1) “Revolving Loan Commitment” means $1,500,000, unless such amount is reduced
pursuant to Section 2.6(b) hereof, in which event it means the amount to which
said amount is reduced.
(2) “Revolving Note” means the Amended and Restated Foreign Accounts Revolving
Note, on the terms attached to the First Amendment as Exhibit A in maximum
principal amount of $1,500,000 (the “Amended Revolving Note”).
     B. The Borrowing Base Certificate attached to the Existing Credit Agreement
is hereby deleted and is superseded by the Borrowing Base Certificate attached
to this First Amendment as Exhibit B.
     3. Representations and Warranties. The Borrowers jointly and severally
hereby represent and warrant to the Lender as follows:

 



--------------------------------------------------------------------------------



 



     (a) This First Amendment and the Amended Revolving Note have been duly and
validly executed by authorized officers of the Borrowers and constitute the
legal, valid and binding obligation of the Borrowers, enforceable against the
Borrowers in accordance with their terms. The Existing Credit Agreement, as
amended by this First Amendment, remains in full force and effect and remains
the valid and binding obligation of the Borrowers, enforceable against the
Borrowers in accordance with its terms. The Borrowers hereby ratify and confirm
the Existing Credit Agreement, as amended by this First Amendment.
     (b) No Default or Event of Default has occurred or now exists under the
Existing Credit Agreement and no Default or Event of Default will occur as a
result of the effectiveness of this First Amendment.
     (c) The representations and warranties of the Borrower contained in the
Existing Credit Agreement, are true and correct in all material respects on and
as of the date of this First Amendment.
     4. Conditions to Effectiveness of First Amendment. The effectiveness of
this First Amendment and the agreements set forth herein are subject to
fulfillment, as determined in the sole judgment of Lender, of the following
conditions:
     (a) Borrowers shall have executed and delivered to Lender this First
Amendment and the Amended Revolving Note;
     (b) Each Borrower shall have delivered to Lender a Certificate of the
Secretary or an Assistant Secretary of such Borrower certifying that appropriate
corporate actions authorizing the execution and delivery of this First Amendment
have been taken and covering such other matters as Lender may reasonably
request;
     (c) Lender shall have determined that no Default or Event of Default
exists; and
     (d) Borrowers shall have delivered such other documents and shall have
taken such other actions as Lender in its reasonable discretion may require.
     5. Release. In consideration of the agreement of Lender to modify the terms
of the Existing Credit Agreement as set forth in this First Amendment, Borrowers
hereby release, discharge and acquit forever Lender and any of its officers,
directors, servants, agents, employees and attorneys, past and present, from any
and all claims, demands and causes of action, of whatever nature, whether in
contract or tort, accrued or to accrue, contingent or vested, known or unknown,
arising out of or relating to the loans evidenced by the Existing Credit
Agreement, as hereby amended, or Lender’s administration of the same or any
other actions taken pursuant to the Existing Credit Agreement or under any other
documents or instruments evidencing loans made by Lender to Borrowers or the
administration of same; provided, however, that the foregoing release and the
following indemnity relate only to actions or inactions of Lender through the
date hereof.

2



--------------------------------------------------------------------------------



 



     6. Payment of Costs/Expenses. Without limiting the generality of provisions
in the Existing Credit Agreement (as amended by this First Amendment) relating
to payment of Lender’s costs and expenses, the Borrower will pay all reasonable
out-of-pocket expenses, costs and charges of Lender’s attorneys incurred in
connection with the preparation and implementation of this First Amendment.
     7. Other Documents/Provisions to Remain in Force. Except as expressly
amended hereby, the Existing Credit Agreement and all documents and instruments
executed in connection therewith or contemplated thereby and all indebtedness
incurred pursuant thereto shall remain in full force and effect and are in all
respects hereby ratified and affirmed.
     8. Successors and Assigns. Subject to any restriction on assignment set
forth in the Existing Credit Agreement, this First Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
     9. Counterparts. This First Amendment may be executed in any number of
counterparts, each of which shall constitute one and the same Amendment.
     10. Incorporation by Reference. The Existing Credit Agreement and all
exhibits thereto, and the exhibits to this First Amendment are incorporated
herein by this reference, except to the extent replaced by Exhibits attached to
this First Amendment.
     11. No Oral Loan Agreements. Pursuant to Mo. Rev. Stat. § 432.045 and §
432.047, the parties agree to the quoted language below (all references to “you”
are references to Borrower and all references to “us” are references to Lender):
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED, THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER) AND US
(LENDER) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.
[Remaining portion of page is intentionally blank. Signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lender and Borrowers have caused this First Amendment
to be executed effective as of the date first written above.

            BORROWERS:

SYNERGETICS, INC.
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Chief Financial Officer        and

SYNERGETICS, USA, INC.
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Chief Financial Officer        and

SYNERGETICS GERMANY, GMBH
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Director        and

SYNERGETICS ITALIA, SRL
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Director        LENDER:

REGIONS BANK
      By:   /s/ Anne D. Silvestri         Name:   Anne D. Silvestri       
Title:   Senior Vice President   

4



--------------------------------------------------------------------------------



 



         

Exhibit A to First Amendment to
Credit and Security Agreement
AMENDED AND RESTATED
FOREIGN ACCOUNTS
REVOLVING NOTE

     
$1,500,000
  St. Louis, Missouri
 
  January 31, 2008

     FOR VALUE RECEIVED, the undersigned, SYNERGETICS, INC., a Missouri
corporation (“Synergetics”), SYNERGETICS USA, INC., a Delaware corporation
(“Synergetics USA”), SYNERGETICS GERMANY, GMBH; and SYNERGETICS ITALIA, SRL
(individually, a “Borrower” and together, the “Borrowers”), hereby jointly and
severally promise to pay on the Termination Date to the order of Regions Bank
(the “Lender”) at its main office in St. Louis, Missouri, or at any other place
designated at any time by the holder hereof, in lawful money of the United
States of America and in immediately available funds, the principal sum of One
Million Five Hundred Thousand and 00/100 ($1,500,000) or, if less, the aggregate
unpaid principal amount of all Advances made by the Lender to the Borrowers
under the Credit Agreement (defined below), together with interest on the
principal amount hereunder remaining unpaid from time to time, computed on the
basis of the actual number of days elapsed and a 360-day year, from the date
hereof until this Note is fully paid at the rate from time to time in effect
under the Credit and Security Agreement dated June 20, 2007, as amended by First
Amendment thereto (“First Amendment”) of even date herewith (as so amended, the
“Credit Agreement”) by and between the Lender and the Borrowers. The principal
hereof and interest accruing thereon shall be due and payable as provided in the
Credit Agreement. This Note may be prepaid only in accordance with the Credit
Agreement. Capitalized terms utilized in this Note but not defined herein have
the same meanings as set forth in the Credit Agreement.
     This Note is issued pursuant, and is subject, to the Credit Agreement,
which provides, among other things, for acceleration hereof. This Note is the
Amended Revolving Note referred to in the First Amendment.
     This Note, among other things, is secured pursuant to the Credit Agreement
and the Security Documents as therein defined, and may now or hereafter be
secured by one or more other security agreements, mortgages, deeds of trust,
assignments or other instruments or agreements.
     The Borrowers hereby agree to pay all costs of collection, including
attorneys’ fees and legal expenses in the event this Note is not paid when due,
whether or not legal proceedings are commenced.
     Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
     This Note shall be governed by the internal substantive laws of the State
of Missouri, without regard for its conflicts-of-law principles.
     This Note is a replacement for, but not a novation or refinancing of, the
Foreign Accounts Revolving Note dated June 20, 2007 by Borrowers payable to the
order of Lender. This Note

 



--------------------------------------------------------------------------------



 



does not evidence or effect a release, or relinquishment of the priority, of the
security interests in any Collateral (as defined in the Credit Agreement).
     ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH
DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED,
THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU
(BORROWERS) AND US (LENDER) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THE CREDIT AGREEMENT
AND THE LOAN DOCUMENTS REFERRED TO THEREIN, WHICH ARE THE COMPLETE AND EXCLUSIVE
STATEMENTS OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.
[Remaining portion of page is intentionally blank. Signature page follows]

 



--------------------------------------------------------------------------------



 



            BORROWERS:         SYNERGETICS, INC.         By:           Name:  
Pamela G. Boone        Title:   Chief Financial Officer        and

SYNERGETICS USA, INC.
      By:           Name:   Pamela G. Boone        Title:   Chief Financial
Officer        and

SYNERGETICS GERMANY GMBH.
      By:           Name:   Pamela G. Boone        Title:   Director        and

SYNERGETICS ITALIA, SRL
      By:           Name:   Pamela G. Boone        Title:   Director   

 



--------------------------------------------------------------------------------



 



Exhibit B to First Amendment to
Credit and Security Agreement
[Borrowing Base Certificate]

 